Citation Nr: 0336709	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a skin disorder, 
claimed as a chloracne.

4.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied entitlement 
to service connection for sinusitis.  A June 2001 rating 
decision, in part, denied the veteran's attempt to reopen his 
claim for entitlement to service connection for a skin rash 
due to herbicide exposure during service.  Finally, a June 
2002 rating decision, in part, denied entitlement to service 
connection for Hepatitis C.  

In June 2003, a hearing was held before Mark W. Greenstreet 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The issues involving service connection for sinusitis and 
Hepatitis C are the subjects of a remand which follows the 
Board's decision.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for sinusitis in August 
1975.  The veteran was notified of this decision in September 
1975 but did not file an appeal. 

3.  Service medical records establishing that the veteran had 
complaints of sinusitis during active military service have 
been received since the August 1975 RO decision.  

4.  The evidence received since the August 1975 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for sinusitis.  

5.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

6.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

7.  There is competent medical evidence of a current 
diagnosis of chloracne.

8.  The medical evidence of record relates the veteran's 
current chloracne to his military service in Vietnam.  


CONCLUSIONS OF LAW

1.  The August 1975 decision of the RO denying service 
connection for sinusitis is final.  38 U.S.C.A. § 4005(c) 
(West 1970).

2.  Evidence received since the August 1975 RO decision 
denying service connection for sinusitis is new and material, 
and the veteran's claim for service connection for sinusitis 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3. Chloracne was incurred in active military service. 
§§ 101(16), 1110 (West 2002);  38 C.F.R. § 3.303 (2003; ); 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994); McCartt v. 
West, 12 Vet. App. 164, 167 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the issues 
involving reopening the veteran's claim for service 
connection for a skin disorder and his petition to reopen a 
claim for service connection for sinusitis.  This is so 
because the Board is taking action favorable to the veteran 
on these two issues by reopening and remanding for additional 
development the claim for service connection for sinusitis 
and granting service connection for a skin disorder.  As 
such, these decisions pose no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II.  Reopening the Claim for Service Connection for Sinusitis

In this case the RO has addressed the issue as involving 
entitlement to service connection for sinusitis.  Review of 
the record reveals that service connection for sinusitis was 
denied in August 1975.  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection.  The fact that the RO may have determined 
that new and material evidence was presented, and reopened 
the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (On appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Court) held that the U. S. Court of Veterans 
Appeals (Court) correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).  

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  As a result, the proper issue to be 
adjudicated in this matter is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a psychiatric disorder.  The RO's 
August 2001 rating decision indicated that the veteran's 
claim was reopened, but that service connection was denied 
upon adjudication of the merits of the claim.  The fact that 
the RO may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (On appeal, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the Court correctly construed 38 U.S.C. §§ 5108 and 
7104 in holding that the Board is required to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate service connection or 
other issues going to the merits.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996)).  

In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
will consider whether new and material evidence has been 
submitted since the final November 1973 Board decision.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
sinusitis was filed in October 2000 which is prior to that 
date.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  See Evans, supra.  

In this case, the RO denied service connection for sinusitis 
in an August 1975 rating decision and notified the veteran of 
the decision in September 1975.  The veteran did not appeal 
the RO decision and it became final.  38 U.S.C.A. § 4005(c) 
(West 1970).

The evidence of record at the time of the August 1975 RO 
rating decision which was relevant to the veteran's claim for 
service connection for sinusitis was the veteran's service 
medical records and July 1975 VA examination report.  The 
service records contained only examination reports and did 
not indicate that the veteran had any complaints of, or 
treatment for, sinusitis during service.  The 1975 VA 
examination report did reveal a diagnosis of sinusitis.  

In this case the evidence submitted since the August 1975 RO 
rating decision includes a copy of single service medical 
record which was not of record at the time of the prior 
decision.  This record contains a notation that the veteran 
had complaints of watery eyes and sinus symptoms during 
service.  The Board concludes that this evidence is new 
because it was not before the RO when it denied service 
connection for sinusitis in 1975.  This evidence is also  
"material" because it bears directly and substantially upon 
the specific matter under consideration.  That is whether the 
veteran had sinusitis during military service.  The evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the August 1975 RO 
rating decision is new and material and provides the required 
evidentiary basis to reopen the veteran's claim.  The 
veteran's  claim for entitlement to service connection for a 
sinusitis is reopened.  

III.  Skin Disorder

Initially, the Board notes that service connection for a skin 
rash was previously denied in an August 1975 RO rating 
decision.  Subsequently, the veteran attempted to reopen his 
claim for service connection for a skin rash and in an August 
1985 letter, the RO informed the veteran that he had not 
submitted new and material evidence to warrant the reopening 
of the claim.  As noted above, reopening a claim for service 
connection, which has been previously and finally disallowed, 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The RO has handled this case as involving reopening of the 
claim.  However, in the present case the veteran is claiming 
that he warrants entitlement to service connection for a skin 
disorder on the basis of Agent Orange, herbicide exposure.  
This is a different legal theory than direct service 
connection which was denied in 1975.  Moreover, the 
regulation permitting service connection on a presumptive 
basis of exposure to Agent Orange during service were not 
enacted at the time of the 1975 RO rating decision on the 
merits.  See, 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2003).  As 
such, the Board will deal with the veteran's claim as one 
involving entitlement to service connection rather than 
reopening of the claim.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2003).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002)

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d)  are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d), (2003). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed.Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed.Reg. 59232 (November. 2, 1999).  

In this case the veteran avers that he developed a skin 
disorder, skin rash, as a result of exposure to Agent Orange 
in service.  The veteran's service medical records are sparse 
and do not reveal any complaints of or treatment for any skin 
disorders during military service.  On separation examination 
in December 1973 the veteran's skin was "normal" with no 
abnormalities noted by the examining physician.  In July 1975 
a VA examination of the veteran was conducted.  Again the 
veteran's skin was "essentially negative" and no 
abnormalities were noted by the examining physician.  

VA medical records do show that the veteran sought treatment 
for complaints of an itching rash several decades after he 
separated from service.  Treatment records dated in 1985 and 
1994 reveal that the veteran had a rash with chronic itching.  
In April 2001 the veteran again sought treatment at a VA 
dermatology clinic.  In November 2001 VA dermatology 
evaluation of the veteran was conducted.  The veteran 
reported having a rash ever since military service in 
Vietnam.  Physical examination revealed that the veteran had 
acne cysts on the face and neck and that he had acne scarring 
and post-inflammatory hyperpigmentation in the same areas.  
The diagnosis was chloracne.  In February 2002 a VA 
examination of the veteran was conducted and the diagnosis of 
chloracne was also rendered.  

As noted above, chloracne, or other acneform disease, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if it is manifest to 
a degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).  In the 
present case there is no medical evidence of record showing a 
diagnosis of chloracne during service or within a year after 
the veteran left Vietnam.  As such service connection for 
chloracne on a presumptive basis due to Agent Orange exposure 
must be denied.  38 C.F.R. § 3.309(e) (2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the evidence of record reveals that the 
veteran did serve in Vietnam during the Vietnam era.  As 
such, he is presumed to have been exposed to Agent Orange 
during service.  The recent VA medical evidence reveals a 
current diagnosis of chloracne, and the physical findings of 
scarring and hyperpigmentation reveal that this has been a 
long term disorder for the veteran.  The November 2001 record 
appears to relate the veteran's chloracne to his military 
service and to herbicide exposure during service.  Therefore 
the evidence supports a grant of service connection for 
chloracne on a direct basis.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for sinusitis is 
reopened; to this extent only the claim is allowed.

Service connection for chloracne is granted.


REMAND

The issues involving entitlement to service connection for 
sinusitis and Hepatitis C require remand for additional 
development.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to provide the 
veteran with the proper VCAA notice and to inform the him 
that a full year is allowed to respond to the VCAA notice.

At the June 2003 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that he was receiving disability 
benefits from the Social Security Administration (SSA).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has also held that VA must 
obtain Social Security Administration decisions and records 
which have bearing on the veteran's claim.  Waddell v. Brown, 
5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

Based on the medical evidence already of record the Board 
believes that VA examination of the veteran is necessary to 
obtain medical opinions about the etiology of his current 
disabilities.  The Court has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be accorded the 
appropriate VA examination for sinus 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of sinusitis and sinus 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran currently suffers 
from sinusitis.  

The examiner is requested to review 
the service medical record dated 
August 1973.  (This record is in 
volume one of the claims file and has 
been identified with a large yellow 
post-it note on the bottom edge of 
the document.)  After review of this 
record the examiner is requested to 
offer an opinion, if possible, as to 
whether any current sinusitis is 
related to the sinus disorders noted 
during service.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be also accorded 
the appropriate VA examination for 
Hepatitis.  The report of examination 
should include a detailed account of all 
manifestations of Hepatitis C found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate if the veteran's 
Hepatitis C is currently symptomatic.  

The examiner is requested to elicit a 
complete medical history from the veteran 
related to Hepatitis C risk factors.  

The Board can identify 3 possible 
Hepatitis C risk factors from the record:

?	The veteran served as a supply 
personnel in a military hospital in 
Vietnam and allegedly handled bodies.

?	After service, the veteran received a 
gunshot wound to the torso and 
required surgical treatment of the 
wound.

?	After service, the veteran was 
incarcerated in prison for a period 
of time.  

The examiner is requested to offer an 
opinion, if possible as to the etiology of 
the veteran's Hepatitis C infection.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The RO should readjudicate the 
remaining claims in light of the evidence 
received.  If any benefit is denied, the 
RO should issue a Supplemental Statement 
of the Case and give the appellant and his 
representative an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



